Name: Council Regulation (EEC) No 3167/83 of 4 November 1983 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 83 Official Journal of the European Communities No L 310/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3167/83 of 4 November 1983 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products validity by reference to the interests of Community production , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community and in the other cases to suspend them totally ; Whereas , in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant sectors , suspension measures should be taken only temporarily by fixing their period of HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed hereto shall be suspended at the level indicated against each of them. These suspensions shall be applicable :  from 1 January to 30 June 1984 for the products listed in Table I ,  from 1 April to 30 June 1984 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1983 . For the Council The President C. VAITSOS No L 310 /2 Official Journal of the European Communities 11 . 11 . 83 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (%) ex 03.01 B I e) Piked dog-fish (Squalus acanthias), fresh , chilled or frozen, whole, headless or in pieces 6 ex 08.10 D Boysenberries, frozen , no sugar added 15 ex 15.07 D lb) 2 Purified soya bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8,5 % and a maximum of 12 % of palmitic acid esters ,  a minimum of 2,5 % and a maximum of 4,7 % of stearic acid esters,  a minimum of 22,4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46,6 % and a maximum of 53,7 % of linoleic acid esters,  a minimum of 7,4 % and a maximum of 1 1 % of linoleic acid esters, and containing :  not more than 5 millimoles of free fatty acid per kg of oil,  phosphalipids corresponding to a nitrogen content not exceeding 0,04 mg per gram of oil The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (a) 8 with a maximum duty of 125 ECU per 100 kg net weight, plus a compensatory amount in certain conditions ex 16.05 A Crabs of the species 'King' (Paralithodes camchaticus), 'Hanasaki ' (Parali ­ thodes brevipes), 'Kegani ' (Erimacrus isenbecki), and 'Queen' (Chionoecetes spp), 'Red' (Geryon quinquedens) and 'Rough stone' (Neolithodes asper ­ rimus) and Lithodes antarctica, simply boiled in water and shelled, whether or not frozen, in immediate packings of a net capacity of 2 kg or more 0 ex 16.05 B Shrimps and prawns of the species 'Pandalus borealis' boiled in water and shelled, whether or not frozen or dried, intended for the industrial proces ­ sing of products falling within heading No 16.05 (a) 16,5 ex 16.05 B Lobster flesh , cooked, to be used by the processing industry for the manu ­ facture of butters based on lobster, pastes, pates, soups or sauces (a) 10 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . TABLE II CCT heading No Description Rate of autonomous duty (%) ex 03.02 A I f) Saithe (Pollachius virens or Gadus virens), salted or in brine, whole, headless or in pieces , intended for smoking or drying (a) 8 ex 03.02 A II d) Fillets of saithe (Pollachius virens or Gadus virens) salted or in brine, intended for smoking or drying (a ) 9 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions .